Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered October 1, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s claims of ineffective assistance of counsel would require a CPL 440.10 motion in order to further develop the record (see, People v Love, 57 NY2d 998). We find that the existing record fails to support defendant’s claim that his trial counsel proceeded under a misconception of the elements of the agency defense, and that such record, viewed as a whole, establishes that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708). Concur — Sullivan, J. P., Wallach, Williams and Saxe, JJ.